Title: To George Washington from Philip Rootes, 16 November 1798
From: Rootes, Philip
To: Washington, George

 

Sir
Gloucester County November 16th 1798

I was at Mountvernon Some time ago but was disappointed in seeing you. the caus of my tiakning this liberty is to beg the favour which I waited on you to ask, I will unfold the subject matter to you, my Father John Rootes made the Campaigns of 1757 and 1758 in Colo. William Byrds Regiment and was a Capt. in the said Regiment during the Campaigns—this is Certified by Colo. William Bronaugh, my Father at his death informed his family that he had a wright to some Land for his servises in the War between France and Great Brittan by some Calld the Old Indian War—his Widow and Heirs being reducd to great wand by missfortuns, and knowing the justness of the Claime has petitioned the Legislature of this state to make them some small Compensation for the servuces of the deceased as it appears from the Books of the Land office that no military Warrant has Issued to John Rootes—nor heirs—and as the records and Books whereon his Commission was recorded was desstroyed in the last War—The Heirs of the Said John Rootes will ever esteem it a Singular favour of you Sir—if you knew of any such Offerser in the War above describd you will be so good as to inclose me a few lines by the next post, to the Legislature informeing that Honorable body that there was such a person and what Commistion he had—and in what year or years he performed this Servise, A Certificate from you Sir if you know of any susch person will be one of the most necessary Vouches to support our Claim and the favour will ever be Acknowleged by Your most Obedt and most Humble Sert

Philip Rootes


N.B. please to direct yours to be left at Gloucest. Court House. P.R.

